        Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 1 of 9




 1   David Boies*                                 Carol L. O’Keefe*
     dboies@bsfllp.com                            cokeefe@koreintillery.com
 2   BOIES SCHILLER FLEXNER LLP                   KOREIN TILLERY LLC
     333 Main Street                              505 North Seventh St., Suite 3600
 3
     Armonk, NY 10504                             St. Louis, Missouri 63101-1625
 4   Tel.: (914) 749-8200 / Fax: (914) 749-8300   Tel.: (314) 241-4844 / Fax: (314) 241-3525

 5   Philip C. Korologos*                         Robert J. Gralewski, Jr. (196410)
     pkorologos@bsfllp.com                        bgralewski@kmllp.com
 6   BOIES SCHILLER FLEXNER LLP                   Samantha L. Greenberg (327224)
     55 Hudson Yards, 20th Floor                  sgreenberg@kmllp.com
 7
     New York, New York 10001                     KIRBY McINERNEY LLP
 8   Tel.: (212) 446-2300 / Fax: (212) 446-2350   600 B Street, Suite 2110
                                                  San Diego, CA 92101
 9   Sophia M. Rios (305801)                      Tel.: (619) 784-1442
     srios@bm.net
10   BERGER MONTAGUE PC                           Dennis Stewart (99152)
     12544 High Bluff Drive, Suite 340            dstewart@gustafsongluek.com
11
     San Diego, CA 92130                          GUSTAFSON GLUEK PLLC
12   Tel: (619) 489-0300 / Fax: (215) 875-4604    600 B Street
                                                  17th Floor
13   Eric L. Cramer*                              San Diego, CA 92101
     ecramer@bm.net                               Tel.: (619) 595-3299
14   Michael C. Dell’Angelo*
15   mdellangelo@bm.net                           Daniel E. Gustafson*
     Caitlin G. Coslett*                          dgustafson@gustafsongluek.com
16   ccoslett@bm.net                              Daniel C. Hedlund
     Patrick F. Madden*                           dhedlund@gustafsongluek.com
17   pmadden@bm.net                               Daniel J. Nordin
     Michaela Wallin*                             dnordin@gustafsongluek.com
18   mwallin@bm.net                               lwang@gustafsongluek.com
19   BERGER MONTAGUE PC                           Ling S. Wang
     1818 Market Street, Suite 3600               lwang@gustafsongluek.com
20   Philadelphia, PA 19103                       GUSTAFSON GLUEK PLLC
     Tel: (215) 875-3000 / Fax: (215) 875-4604    Canadian Pacific Plaza
21                                                120 South Sixth Street, Suite 2600
     George A. Zelcs*                             Minneapolis, MN 55402
22   gzelcs@koreintillery.com                     Tel.: (612) 333-8844
23   Robert E. Litan*
     rlitan@koreintillery.com                     * Pro Hac Vice
24   KOREIN TILLERY LLC
     205 North Michigan Ave., Suite 1950          Counsel for Publisher Plaintiffs
25   Chicago, Illinois 60601
     Tel.: (312) 641-9760 / Fax: (312) 641-9751   [Additional Counsel identified on signature
26
                                                  pages]
27

28

     AMD NTC OF MOTION FOR INTERIM                              Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 2 of 9




 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               SAN JOSE DIVISION
 3   In re GOOGLE DIGITAL ADVERTISING          No. 5:20-cv-03556-BLF
 4   ANTITRUST LITIGATION
                                               PUBLISHER PLAINTIFFS’ AMENDED
 5                                             NOTICE OF MOTION FOR
                                               APPOINTMENT OF INTERIM CO-
 6                                             LEAD CLASS COUNSEL PURSUANT
                                               TO FED. R. CIV. P. 23(g)(3)
 7

 8                                             Date:         April 1, 2021
                                               Time:         9:00 a.m.
 9                                             Courtroom:    3, 5th Floor, San Jose
                                               Judge:        Hon. Beth Labson Freeman
10
     SWEEPSTAKES TODAY, LLC,                   No. 5:20-cv-008984-BLF
11
                Plaintiff,
12        v.
     GOOGLE LLC, et al.,
13              Defendants.
     GENIUS MEDIA GROUP, INC., et al.,         No. 5:20-cv-09092-BLF
14              Plaintiffs,
15        v.
     ALPHABET INC., et al.,
16              Defendants.
     STERLING INTERNATIONAL                    No. 5:20-cv-09321-BLF
17   CONSULTING GROUP,
                Plaintiff,
18
          v.
19   GOOGLE LLC,
                Defendant.
20   MARK J. ASTARITA,                         No. 5:21-cv-00022-BLF
                Plaintiff,
21        v.
     GOOGLE LLC, et al.,
22
                Defendants.
23   JLASALLE ENTERPRISES LLC,                 No. 5:21-cv-00748-BLF
                Plaintiff,
24        v.
     GOOGLE LLC,
25              Defendant.
26   MIKULA WEB SOLUTIONS, INC.,               No. 5:21-cv-00810-BLF
                Plaintiff,
27        v.
     GOOGLE LLC,
28              Defendant.

     AMD NTC OF MOTION FOR INTERIM         2                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
        Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 3 of 9




 1
                                    AMENDED NOTICE OF MOTION
 2
            PLEASE TAKE NOTICE that April 1, 2021, at 9:00 a.m., or as soon thereafter as the
 3
     matter may be heard, in the United States District Court for the Northern District of California, San
 4
     Jose Courthouse, located within the Robert F. Peckham Federal Building & United States
 5
     Courthouse, 280 South 1st Street, San Jose, CA 95113, in Courtroom 3, 5th Floor, before the
 6
     Honorable Beth Labson Freeman, Plaintiffs Genius Media Group, Inc., Sterling International
 7
     Consulting Group, The Nation Company, L.P., The Progressive, Inc., Sweepstakes Today, LLC,
 8
     JLaSalle Enterprises LLC, and Mikula Web Solutions, Inc., plaintiffs in the above-captioned actions
 9
     (collectively, “Publisher Plaintiffs”), will move pursuant to Rule 23(g)(3) of the Federal Rules of
10
     Civil Procedure and Civil L.R. 7-4, to appoint the law firms of Boies Schiller Flexner LLP, Korein
11
     Tillery LLC, and Berger Montague PC as interim co-lead counsel for the putative publisher class
12
     (collectively, “Proposed Interim Co-Lead Publisher Class Counsel”), and the law firms of Kirby
13
     McInerney LLP and Gustafson Gluek PLLC to serve along with Proposed Interim Co-Lead
14
     Publisher Class Counsel as members of the Publisher Class Leadership Committee for the following
15
     related publisher matters and all subsequently filed related publisher matters:
16
           Sweepstakes Today, LLC v. Google LLC et al., No. 5:20-cv-08984-BLF
17
           Genius Media Group, Inc., et al. v. Alphabet Inc. et al., No. 5:20-cv-09092-BLF
18
           Sterling International Consulting Group v. Google LLC, No. 5:20-cv-09321-BLF
19
           Astarita v. Google LLC, et al., No. 5:21-cv-00022-BLF
20
           JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748-BLF
21
           Mikula Web Solutions, Inc. v. Google LLC, No. 5:21-cv-00810-BLF
22
            The Publisher Plaintiffs’ motion is based on this Notice of Motion and Motion, the
23
     accompanying Memorandum of Points and Authorities, the concurrently filed Declarations of Philip
24
     C. Korologos, George A. Zelcs, Eric L. Cramer, Robert J. Gralewski, Jr., and Dennis Stewart and
25
     all exhibits thereto, all documents in the Court’s file, any matters of which this Court may take
26
     judicial notice, and on such other written and oral argument as may be presented to the Court.
27

28

     AMD NTC OF MOTION FOR INTERIM                      1                  Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 4 of 9




 1   Dated: March 1, 2021              Respectfully submitted,

 2                                     BOIES SCHILLER FLEXNER LLP
 3
                                       By: /s/ Philip C. Korologos
 4                                     Philip C. Korologos*
                                       pkorologos@bsfllp.com
 5                                     Brianna S. Hills***
                                       bhills@bsfllp.com
 6                                     BOIES SCHILLER FLEXNER LLP
 7                                     55 Hudson Yards, 20th Floor
                                       New York, NY 10001
 8                                     Tel.: (212) 446-2300 / Fax: (212) 446-2350

 9                                     David Boies*
                                       dboies@bsfllp.com
10                                     BOIES SCHILLER FLEXNER LLP
11                                     333 Main Street
                                       Armonk, NY 10504
12                                     Tel.: (914) 749-8200 / Fax: (914) 749-8300

13                                     Abby L. Dennis*
                                       adennis@bsfllp.com
14
                                       Jesse Panuccio*
15                                     jpanuccio@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
16                                     1401 New York Avenue, NW
                                       Washington, DC 20005
17                                     Tel.: (202) 895-7580 / Fax: (202) 237-6131
18
                                       Mark C. Mao (236165)
19                                     mmao@bsfllp.com
                                       Sean P. Rodriguez (262437)
20                                     srodriguez@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
21                                     44 Montgomery Street, 41st Floor
                                       San Francisco, CA 94104
22
                                       Tel.: (415) 293-6820 / Fax: (415) 293-6899
23
                                       Sabria A. McElroy*
24                                     smcelroy@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
25                                     401 E. Las Olas Blvd., Suite 1200
26                                     Fort Lauderdale, FL 33301
                                       Tel.: (954) 377 4216 / Fax: (954) 356-0022
27
                                       George A. Zelcs*
28                                     gzelcs@koreintillery.com

     AMD NTC OF MOTION FOR INTERIM         2                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 5 of 9




                                       Robert E. Litan*
 1                                     rlitan@koreintillery.com
 2                                     Randall P. Ewing*
                                       rewing@koreintillery.com
 3                                     Jonathon D. Byrer*
                                       jbyrer@koreintillery.com
 4                                     Ryan A. Cortazar*
                                       rcortazar@koreintillery.com
 5                                     KOREIN TILLERY LLC
 6                                     205 North Michigan Avenue, Suite 1950
                                       Chicago, IL 60601
 7                                     Tel.: (312) 641-9750 / Fax: (312) 641-9751

 8                                     Stephen M. Tillery*
                                       stillery@koreintillery.com
 9                                     Michael E. Klenov (277028)
10                                     mklenov@koreintillery.com
                                       Carol L. O’Keefe*
11                                     cokeefe@koreintillery.com
                                       Jamie Boyer*
12                                     jboyer@koreintillery.com
                                       KOREIN TILLERY LLC
13
                                       505 North 7th Street, Suite 3600
14                                     St. Louis, MO 63101
                                       Tel.: (314) 241-4844 / Fax: (314) 241-3525
15
                                       Counsel for Genius Media Group, Inc., The Nation
16                                     Company, L.P., and The Progressive, Inc.
17

18   Dated: March 1, 2021              BERGER MONTAGUE PC

19                                     By: /s/ Michael C. Dell’Angelo
20                                     Eric L. Cramer*
                                       ecramer@bm.net
21                                     Michael C. Dell’Angelo*
22                                     mdellangelo@bm.net
                                       Caitlin G. Coslett*
23                                     ccoslett@bm.net
                                       Patrick F. Madden*
24                                     pmadden@bm.net
                                       Michaela Wallin*
25                                     mwallin@bm.net
26                                     BERGER MONTAGUE PC
                                       1818 Market St., Suite 3600
27                                     Philadelphia, PA 19103
                                       Tel.: (215) 875-3000 / Fax: (215) 875-4604
28

     AMD NTC OF MOTION FOR INTERIM         3                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 6 of 9




                                       Sophia M. Rios (305801)
 1                                     srios@bm.net
 2                                     BERGER MONTAGUE PC
                                       12544 High Bluff Drive, Suite 340
 3                                     San Diego, CA 92130
                                       Tel.: (619) 489-0300 / Fax: (215) 875-4604
 4
                                       Daniel J. Walker*
 5                                     dwalker@bm.net
 6                                     BERGER MONTAGUE PC
                                       2001 Pennsylvania Ave., NW
 7                                     Suite 300
                                       Washington DC 20006
 8                                     Tel.: (202) 559-9745
 9                                     Michael K. Yarnoff***
10                                     myarnoff@kehoelawfirm.com
                                       KEHOE LAW FIRM, P.C.
11                                     Two Penn Center Plaza
                                       1500 JFK Blvd., Suite 1020
12                                     Philadelphia, PA 19102
                                       Telephone: (215) 792-6676
13

14                                     Counsel for Sterling International Consulting
                                       Group
15

16   Dated: March 1, 2021              ROBBINS GELLER RUDMAN
                                            & DOWD LLP
17
                                       By: /s/ David W. Mitchell
18
                                       DAVID W. MITCHELL
19                                     davidm@rgrdlaw.com
                                       STEVEN M. JODLOWSKI
20                                     sjodlowski@rgrdlaw.com
                                       655 West Broadway, Suite 1900
21                                     San Diego, CA 92101-8498
                                       Tel.: (619) 231-1058 / Fax: (619) 231-7423
22

23                                     PAUL J. GELLER***
                                       STUART A. DAVIDSON*
24                                     Robbins Geller Rudman & Dowd LLP
                                       120 East Palmetto Park Road, Suite 500
25                                     Boca Raton, FL 33432
26                                     Tel.: (561) 750-3000 / Fax: (561) 750-3364

27                                     John C. Herman*
                                       (GA Bar No. 348370)
28                                     jherman@hermanjones.com

     AMD NTC OF MOTION FOR INTERIM         4                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 7 of 9




                                       Serina M. Vash***
 1                                     (NJ Bar No. 041142009)
 2                                     svash@hermanjones.com
                                       HERMAN JONES LLP
 3                                     3424 Peachtree Road, N.E., Suite 1650
                                       Atlanta, Georgia 30326
 4                                     Tel.: (404) 504-6500 / Fax: (404) 504-6501
 5                                     Counsel for Plaintiff Sweepstakes Today, LLC
 6

 7   Dated: March 1, 2021              KIRBY McINERNEY LLP

 8                                     By: /s/ Robert Gralewski
                                       Robert J. Gralewski, Jr. (196410)
 9                                     bgralewski@kmllp.com
10                                     Samantha L. Greenberg (327224)
                                       sgreenberg@kmllp.com
11                                     KIRBY McINERNEY LLP
                                       600 B Street, Suite 2110
12                                     San Diego, CA 92101
                                       Telephone: (619) 784-1442
13

14                                     Karen Lerner***
                                       klerner@kmllp.com
15                                     KIRBY McINERNEY LLP
                                       250 Park Avenue, Suite 820
16                                     New York, New York 10177\
                                       Telephone: (212) 371-6600
17
                                       Facsimile: (212) 751-2540
18
                                       Counsel for JLaSalle Enterprises LLC
19

20   Dated: March 1, 2021              GUSTAFSON GLUEK PLLC
21
                                       By: /s/ Dennis Stewart
22                                     Dennis Stewart (99152)
                                       dstewart@gustafsongluek.com
23                                     GUSTAFSON GLUEK PLLC
24                                     600 B Street
                                       17th Floor
25                                     San Diego, CA 92101
                                       Telephone: (619) 595-3299
26
                                       Daniel E. Gustafson*
27                                     dgustafson@gustafsongluek.com
28                                     Daniel C. Hedlund

     AMD NTC OF MOTION FOR INTERIM         5                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 8 of 9




                                       dhedlund@gustafsongluek.com
 1                                     Daniel J. Nordin
 2                                     dnordin@gustafsongluek.com
                                       Ling S. Wang
 3                                     lwang@gustafsongluek.com
                                       GUSTAFSON GLUEK PLLC
 4                                     Canadian Pacific Plaza
                                       120 South Sixth Street, Suite 2600
 5                                     Minneapolis, MN 55402
 6                                     Telephone: (612) 333-8844

 7                                     Marc H. Edelson, Esq.
                                       medelson@edelson-law.com
 8                                     EDELSON LECHTZIN LLP
                                       3 Terry Drive, Suite 205
 9                                     Newtown, PA 18940
10                                     Tel.: (215) 867-2399 / Fax: (267) 685-0676

11                                     Joshua H. Grabar
                                       jgrabar@grabarlaw.com
12                                     GRABAR LAW OFFICE
                                       One Liberty Place
13
                                       1650 Market Street, Suite 3600
14                                     Philadelphia, PA 19103
                                       Tel: (267) 507-6085 / Fax: (267) 507-6048
15
                                       E. Powell Miller
16                                     epm@millerlawpc.com
                                       Sharon S. Almonrode*
17
                                       ssa@millerlawpc.com
18                                     Emily E. Hughes
                                       eeh@millerlawpc.com
19                                     THE MILLER LAW FIRM, P.C.
                                       950 West University Drive, Suite 300
20                                     Rochester, MI 48307
                                       Tel.: (248) 841-2200 / Fax: (248) 652-2852
21

22                                     Simon Bahne Paris, Esquire
                                       sparis@smbb.com
23                                     Patrick Howard, Esquire
                                       phoward@smbb.com
24                                     SALTZ, MONGELUZZI & BENDESKY, P.C.
25                                     One Liberty Place, 52nd Floor
                                       1650 Market Street
26                                     Philadelphia, PA 19103
                                       Tel.: (215) 496-8282 / Fax: (215) 496-0999
27
                                       Kenneth A. Wexler**
28                                     kaw@wexlerwallace.com

     AMD NTC OF MOTION FOR INTERIM         6                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
       Case 5:20-cv-03556-BLF Document 104 Filed 03/01/21 Page 9 of 9




                                       Kara A. Elgersma**
 1                                     kae@wexlerwallace.com
 2                                     WEXLER WALLACE LLP
                                       55 West Monroe Street, Suite 3300
 3                                     Chicago, IL 60603

 4                                     Dianne M. Nast
                                       dnast@nastlaw.com
 5                                     Daniel N. Gallucci
 6                                     dgallucci@nastlaw.com
                                       Joseph N. Roda
 7                                     jnroda@nastlaw.com
                                       NASTLAWLLC
 8                                     1101 Market Street, Suite 2801
                                       Philadelphia, PA 19106
 9

10                                     Counsel for Mikula Web Solutions, Inc.

11

12                                     *Pro Hac Vice
                                       **Pro Hac Vice app. pending
13                                     ***Pro Hac Vice app. forthcoming
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     AMD NTC OF MOTION FOR INTERIM         7                Case No.: 5:20-cv-03556-BLF
     CO-LEAD CLASS COUNSEL
